388 A.2d 391 (1978)
STATE of Vermont
v.
John S. SAVO, Jr.
No. 71-77.
Supreme Court of Vermont.
June 6, 1978.
M. Jerome Diamond, Atty. Gen., and Susan R. Harritt, Asst. Atty. Gen., Montpelier; Richard G. English, Addison County State's Atty., Middlebury; and Christopher Leopold, Law Clerk (On the Brief), St. Johnsbury, for plaintiff.
*392 James L. Morse, Defender Gen., Charles S. Martin, Appellate Defender, Montpelier, Kenneth S. Ampel and Richard A. Unger, Law Clerks (On the Brief), for defendant.
Before BARNEY, C. J., and DALEY, LARROW, BILLINGS and HILL, JJ.
PER CURIAM.
This is an appeal by the defendant from a conviction of armed robbery. The trial court entered a written judgment of guilty on December 30, 1976. Defendant was sentenced on February 7, 1977, and he filed his notice of appeal on February 17, 1977.
V.R.A.P. 4 requires that a notice of appeal must be filed within 30 days of the date of the entry of the judgment or order appealed from. A judgment of conviction becomes final and unappealable after the 30-day period has run. State v. Cooley, 135 Vt. ___, ___, 377 A.2d 1386, 1387 (1977). The notice of appeal here was filed beyond the time limit of 30 days from the entry of written judgment of guilty, although the appeal was within 30 days from the date of sentencing. The appeal being out of time, this Court lacks jurisdiction, and the appeal must be dismissed. See Reporter's Notes, V.R.A.P. 4.
Appeal dismissed.